Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in the application.  The amendment filed 16 February 2022 has been entered, and the following has occurred: Claims 1, 8, & 15 have been amended.  No Claims have been added or cancelled.
Claims 1-20 remain pending in the application.

Claim Objections
Claim 8 is objected to because of the following informalities:
Regarding Claim 8, the limitation “read patient data for each of a plurality of patients…, wherein read the patient data is read…” instead of “read patient data for each of a plurality of patients…, wherein the read patient data is read…”
Appropriate correction is required.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims recite subject matter within a statutory category as a process (claims 1-7), machine (claims 8-14), and manufacture (claims 15-20) which recite steps of:
receiving, at an event site associated with a mass casualty event, a user input instructing activation of a broadcast notification message system that predetermines a broadcast notification message;
in response to user input, sending the broadcast notification message concurrently to multiple local medical facilities via a network, the broadcast notification message comprising information about the mass casualty event at the event site where the mobile devices are located
receiving from each of the multiple local medical facilities in response to the broadcast notification message, hospital data including available bed count information of any of the multiple local medical facilities and storing the available bed count information of each of the multiple local medical facilities;
storing the available bed count information of each of the multiple local medical facilities in a database accessed via the network the database aggregating the available bed count information received by one of the mobile devices from the at least one of the multiple servers together with other available bed count information added to the database by at least one of:
a computing device of the multiple local medical facilities or another one of the mobile devices;
storing the read patient data in the database, the database generating a count of total patients in each triage category by aggregating the read patient data together with other patient data uploaded in real-time to the database by the mobile devices located at the event site 
updating in real-time a patient tracking board and a hospital tracking display based on the read patient data and the received available bed count information 
wherein the updating comprises:
for each of the local medical facilities, relating the aggregated available bed count information to the count of total patients in each triage category,
wherein the updating enables the multiple local medical facilities to display the at least some of the aggregated patient data and at least some of the aggregated available bed count information on the patient tracking board and the hospital tracking display; and
displaying, on a user interface of one or more mobile devices, at least some of the aggregated patient data and at least some of the aggregated available bed count information on the patient tracking board and the hospital tracking display 
These steps of receiving and sending information related to medical facilities such as available bed count, receiving patient data for the plurality of patients, and updating/displaying the information gathered and subsequently using this information to track the outcomes of victims being admitted into local medical facilities, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  The limitations presented amount to organizing human activity by performing the aforementioned method and using the categorized, received information to organize and possibly direct patient/victims of a mass casualty event to a healthcare facility using collected information and generated recommendations, which falls within the category of managing human behavior, social activities, teaching or following rules or instructions.  The user’s behaviors of choosing or routing to a certain medical facility are being effectively managed by the program’s recommendations and, as shown in MPEP 2106.04(a)(2)(II), therefore constitute certain methods of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, & 16-20, reciting particular aspects of how the method of organizing human activity may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a plurality of computing/mobile devices, a processing device, a non-transitory computer readable medium, a database, displays/hospital tracking displays, an RFID data tag, network amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0023], [0007], [0023], [0034], [0038], [0033], [0025]-[0026] respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining available bed count information and patient data including a triage category and sending/receiving a broadcast notification message, or recitation of receiving patient data from an RFID tag associated with the patient, storing various read patient data, such as patient data received from an RFID tag, amounts to mere data gathering, recitation of the hospital data specifically being available bed count information or the patient data triage category being at least one of minor or uninjured amounts to selecting a particular data source or type of data to be manipulated, recitation of updating a patient tracking board or displaying the results or relating the aggregated available bed count information to the count of total patients in each triage category whether that be on the computing device of local medical facilities or the mobile device, amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of hospital data or available bed count  or a mass casualty event, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 9-13, & 16-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-5, 9-12, & 16-19, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 6-7, 13-14, & 20, which recite the specific event site, and/or distributing a list for the broadcast notification message of local medical facilities, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 3, 7, 10, 14, & 17 reciting the system being used in settings of emergency response scenarios and/or managing triage of mass casualty events which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as sending or obtaining available bed count information and patient data including a triage category via network implementation or sending/receiving a broadcast notification message containing information relating to bed count information/patient data or reading patient data for patients via an RFID tag, receiving information from a plurality of medical devices located at the event site, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); updating/displaying information relating to the mass casualty event or hospital bed counts on patient tracking boards and other mobile device displays, relating the RFID tag to triage categories of the varying patients, and updating patient totals in certain triage categories depending on said relations of triage categories to RFID tag e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); receiving and storing bed count information and patient data including a triage category, storing various read patient data, such as patient data received from an RFID tag, storing and updating various hospital information in the database, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, & 16-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-6, 9-13, 16-20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 3, 5-6, 10, 12-13, 17, & 19-20, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-3, 5, 9-10, 12, & 16-19, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Wyatt et al. (U.S. Patent Publication No. 2004/0243446) in view of Corwin et al. (U.S. Patent Publication No. 2009/0295569).

Claim 1 – 
Regarding Claim 1, Wyatt teaches a method executed by a plurality of mobile devices (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the internet constituting a plurality of mobile devices), the method comprising:
receiving a user input instructing activation of a broadcast notification system that predetermines a broadcast notification message (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting predetermining a broadcast notification); See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request);
in response to the user input, sending the broadcast notification message concurrently to multiple servers associated with multiple local medical facilities via a network, the broadcast notification message comprising information about a mass casualty event at an event site where the mobile devices are located (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also sending a broadcast notification message or alert to hospitals, ambulance services, etc. via mobile devices over computer network means; See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the internet constituting a plurality of mobile devices; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and further, if the user cannot determine or does not know which type of healthcare facility he or she may need for the victims of the emergency, a questionnaire may help the user choose a type of facility that may be suited to the patient that requires details of the emergency scene, such as, for instance, the geographical area where the emergency occurred);
receiving, via the network, from at least one of the multiple servers in response to the broadcast notification message, hospital data including available bed count information of any of the multiple local medical facilities (See Wyatt Par [0075] which discloses receiving the information from the hospitals via a computer network on the mobile devices; See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility);
storing the available bed count information of each of the multiple local medical facilities in a database accessed via the network the database aggregating the available bed count information received by one of the mobile devices from the at least one of the multiple servers together with other available bed count information added to the database by at least one of (See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility; See Wyatt Par [0081] which discloses statuses of rooms or hospital beds in the plurality of facilities being possibly populated and stored within a database via the mobile devices or plurality of computers):
a computing device of the multiple local medical facilities or another one of the mobile devices (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the which are understood to contain computing devices/processors, etc.);
storing the read patient data in the database, the database generating a count of total patients in each triage category by aggregating the read patient data together with other patient data uploaded in real-time to the database by the mobile devices located at the event site (See Wyatt Par [0038] also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning the status or triage category of the received patient is being considered in the query for bed statuses at varying medical facilities; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability);
updating in real-time a patient tracking board and a hospital tracking display based on the read patient data and the received available bed count information (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability), wherein the updating comprises:
for each of the local medical facilities, relating the aggregated available bed count information to the count of total patients in each triage category (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time); 
wherein the updating enables the computing device of the multiple local medical facilities to display the at least some of the aggregated patient data and at least some of the aggregated available bed count information on the patient tracking board and the hospital tracking display (See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability; See Wyatt Par [0075]-[0076] which discloses the plurality of hospitals, the ambulance services, the emergency services, the fire departments, the emergency personnel, and/or the management personnel being able to obtain the information from the database on the computer network via the website and/or other graphical interface and further the database may be programmed to provide the plurality of hospitals, the ambulance services, the emergency services, etc. with website ID numbers and/or passwords to maintain privacy and/or to change and save the information input into the database; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices, devices which are contained in the plurality of hospitals as shown above in Par [0075]-[0076] of Wyatt); and
displaying, on a user interface of one or more mobile devices, at least some of the aggregated patient data and at least some of the aggregated available bed count information on the patient tracking board and the hospital tracking display (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the which are understood to contain computing devices/processors, etc.; See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices).
Wyatt does not explicitly disclose:
reading, patient data for each of a plurality of patients involved in a mass casualty event, wherein the read patient data is read from a tag worn or carried by each patient, wherein the read patient data includes a triage category associated with the mass casualty event the triage category comprising at least one of minor or uninjured;
for each tag from which patient data is read by the apparatus relating the tag to the triage category of the patient and to at least one of:
the other patient data of the patient wearing or carrying the tag uploaded in real-time to the database, or a selected one from among the multiple local medical facilities;

However, Wyatt Par [0060] does disclose being able to transfer medical records to certain medical facilities where a victim or subject is sent; See Wyatt Par [0060] which discloses the user being connected with the facility and being able to securely send medical records thereto/or to make an appointment with the facility; See Wyatt Fig. 2, El. 75 & 80 which show sending medical records of the patient involved in the incident to the healthcare facility; See Wyatt Par [0038] which discloses providing the status of arriving patients; See Wyatt Par [0038] which also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning injuries are mild and stable, but too unstable to be treated in alternative healthcare settings such as home, etc. and Wyatt Par [0072]-[0076] describes the data specifically being provided for emergency services for response to a car accident, gun shooting, knife stabbing, medical condition, natural disaster, act of terrorism, crime, fire, or the like;  Wyatt Par [0077] discloses the use of computer networks that may be wireless such as via wireless Ethernet card access, Wi-Fi access of any wireless access which transmits and receives signals in the radio band.  Although most of this limitation is met with the aforementioned, cited portions of Wyatt, Wyatt remains silent on utilizing radio band or wireless implementations, as disclosed in Wyatt Par [0077], to remotely read patient data, i.e. data that relates to triage category and/or other patient data, from a tag worn or carried by each patient such as via RFID.  As such, a reference is needed that discloses the use of a tag or card that which can be worn by the patient, scanned, relate information of the patient to the worn tag, and upload said information in substantially real-time.

Therefore, Corwin discloses the use of a tag or card that which can be worn by the patient and scanned or used via RFID are other wireless implementations to read or import patient data in substantially real-time (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), for each tag from which patient data is read by the apparatus relating the tag to the triage category of the patient (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), the other patient data of the patient wearing or carrying the tag uploaded in real-time to the database, or a selected one from among the multiple local medical facilities (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects of wireless transmission of patient data in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin, because patients in need of medical attention, esp. during mass-casualty events, natural disasters, car crashes, etc. are often unconscious or altered due to injury, blood loss, etc., and can lead to delay in retrieval of relevant patient information, as well as, determining quick/accurate treatment (See Corwin Par [0008]-[0012]), but by using a card or tag that enables medical personnel to easily access a patient’s medical information allows for quick and efficient determination and retrieval critical medical information, regardless of the state of the patient (See Corwin Par [0018]).

Claim 2 –
Regarding Claim 2, Wyatt and Corwin disclose the method of Claim 1 in its entirety.  Wyatt and Corwin further disclose a method, wherein:
receiving the available bed count information of any of the multiple local medical facilities comprises:
sending a hyperlink associated with a user interface to any of the multiple local medical facilities (See Wyatt Par [0022] which discloses access to the database being provided by a hyperlink; See Wyatt Par [0078] which discloses the database an d or electronic forms being access online by the plurality of computers/remote devices and being sent a hyperlink); and
receiving the available bed count information of any of the multiple local medical facilities after a user associated with any of the multiple local medical facilities actuates the hyperlink and inputs the available bed count information at the user interface (See Wyatt Par [0078] which discloses actuating the hyperlink on the website with one of more of the remote devices/computers and being able to access the data, hospital resource allocation information, ambulance services, electronic forms, etc.; See Wyatt Par [0024] which discloses the system having a means for inputting information into the database that is actuated via the hyperlink, to input information associated with available beds in the plurality of beds located at that specific medical facility).

Claim 3 – 
Regarding Claim 3, Wyatt and Corwin disclose the method of Claim 1 in its entirety.  Wyatt and Corwin disclose a method, further comprising: 
displaying the available bed count information of each of the multiple local medical facilities at the user interface (See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices) and
in response to determining that the available bed count information of a local medical facility is associated with a matching triage category read from a tag and determining that a same local medical facility is the selected one related to a same tag (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category;  See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015]  such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), reducing the available bed count information of the local medical facility that is associated with the matching triage category (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time, which is understood to constitute reducing available bed count information; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects of wireless transmission of patient data in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin, because patients in need of medical attention, esp. during mass-casualty events, natural disasters, car crashes, etc. are often unconscious or altered due to injury, blood loss, etc., and can lead to delay in retrieval of relevant patient information, as well as, determining quick/accurate treatment (See Corwin Par [0008]-[0012]), but by using a card or tag that enables medical personnel to easily access a patient’s medical information allows for quick and efficient determination and retrieval critical medical information, regardless of the state of the patient (See Corwin Par [0018]).

Claim 4 –
Regarding Claim 4, Wyatt and Corwin disclose the method of Claim 3 in its entirety.  Wyatt and Corwin further disclose a method, wherein:
the broadcast notification message comprises a conference call or a textual network message (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses generating a textual alert concerning the information of the hospitals and the incident that has occurred).


Claim 5 –
Regarding Claim 5, Wyatt and Corwin disclose the method of Claim 1 in its entirety.  Wyatt and Corwin disclose a method, further comprising:
receiving additional patient data for each of the plurality of patients by:
displaying a patient tracking form on the user interface of the one or more mobile devices (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the which are understood to contain computing devices/processors, etc.;  See Wyatt Par [0061] which discloses providing electronic forms for the users to obtain information from the database such as patient information, amongst other information as seen in el. 75 ‘contact features’ in Fig. 2; See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices); and
receiving user input of the additional patient data using the patient tracking form at each of the multiple computing devices (See Wyatt Par [0079] which discloses the information automatically being entered into the database and/or electronic forms via importing medical records or alternatively the patient information being entered manually into the forms) and
storing the received additional patient data in the database, which aggregates the additional patient data received by the one or more mobile devices together with additional patient data that was received and uploaded to the database (See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility; See Wyatt Par [0081] which discloses statuses of rooms or hospital beds in the plurality of facilities being possibly populated and stored within a database via the mobile devices or plurality of computers).

Claim 6 –
Regarding Claim 6, Wyatt and Corwin disclose the method of Claim 5 in its entirety.  Wyatt and Corwin do not explicitly disclose a method, wherein:
the broadcast notification system predetermines a distribution list for the broadcast notification message, the distribution list identifying the multiple local medical facilities (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting predetermining a broadcast notification)).
Claim 7 – 
Regarding Claim 7, Wyatt and Corwin disclose the method of Claim 1 in its entirety.  Wyatt and Corwin further disclose a method, wherein:
the event site comprises:
a crash site, a government building, a shopping center, or a sports venue (See Wyatt Par [0072] which discloses the mass casualty event comprising one of medical conditions, accidents, crimes, natural disasters, acts of terrorism, acts of war, etc.  See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, car accident scene (crash), etc.)
Claim 8 –
Regarding Claim 8, Wyatt discloses an apparatus comprising:
a display configured to show a user interface (See Wyatt Par [0061]-[0062] which discloses a display and graphical user interface that can be accessed via computer); and
a transceiver (While not a transceiver per se, it is understood via Fig. 1  (See bi-directional arrows which imply transceiving communication type between computers and network) and the embodiments found throughout Wyatt such as Wyatt Par [0052] that discuss transmitting and receiving real-time information regarding beds would constitute the mobile devices );
at least one processing device configured to (See Wyatt Par [0050] and Fig. 1 which discloses the use of computers (which inherently contain processors or constitutes a processing device) connected to a computer network to perform the method):
receive, a user input instructing activation of a broadcast notification message system that predetermines a broadcast notification message (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting activation of a predetermined broadcast notification); See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request), wherein activation of the broadcast notification system adds the apparatus to a plurality of mobile devices on which the broadcast notification system is activated (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting activation of a predetermined broadcast notification); See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request);
in response to the user input, send the broadcast notification message concurrently to multiple servers associated with multiple local medical facilities via a network, the broadcast notification message comprising information about a mass casualty event at an event site where the mobile devices are located (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also sending a broadcast notification message or alert to hospitals, ambulance services, etc. via mobile devices over computer network means; See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the internet constituting a plurality of mobile devices; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and further, if the user cannot determine or does not know which type of healthcare facility he or she may need for the victims of the emergency, a questionnaire may help the user choose a type of facility that may be suited to the patient that requires details of the emergency scene, such as, for instance, the geographical area where the emergency occurred)
receive, via the network, from at least one of the multiple servers in response to the broadcast notification message, available bed count information of any of the multiple local medical facilities (See Wyatt Par [0075] which discloses receiving the information from the hospitals via a computer network on the mobile devices; See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility);
store the available bed count information of each of the multiple local medical facilities in a database (See Wyatt Par [0075] which discloses receiving the information from the hospitals via a computer network on the mobile devices; See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility) accessed via the network, the database aggregating the available bed count information received by the apparatus from the at least one of the multiple servers together with other available bed count information added to the database (See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility; See Wyatt Par [0081] which discloses statuses of rooms or hospital beds in the plurality of facilities being possibly populated and stored within a database via the mobile devices or plurality of computers) by at least one of:
a computing device of the multiple local medical facilities or another one of the mobile devices (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the which are understood to contain computing devices/processors, etc.);
store the read patient data in the database (See Wyatt Par [0038] also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning the status or triage category of the received patient is being considered in the query for bed statuses at varying medical facilities; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability), the database generating a count of total patients in each triage category by aggregating the read patient data together with other patient data uploaded in real-time to the database by the mobile devices located at the event site (See Wyatt Par [0038] also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning the status or triage category of the received patient is being considered in the query for bed statuses at varying medical facilities; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability);
update in real-time a patient tracking board and a hospital tracking display based on the read patient data and the received available bed count information (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability), wherein the updating comprises:
for each of the local medical facilities, relating the aggregated available bed count information to the count of total patients in each triage category (See Wyatt Par [0038] also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning the status or triage category of the received patient is being considered in the query for bed statuses at varying medical facilities; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed (which is understood to include amount), service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability);
wherein the updating enables the computing device of the multiple local medical facilities to display the at least some of the aggregated patient data and at least some of the aggregated available bed count information on the patient tracking board and the hospital tracking display (See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability; See Wyatt Par [0075]-[0076] which discloses the plurality of hospitals, the ambulance services, the emergency services, the fire departments, the emergency personnel, and/or the management personnel being able to obtain the information from the database on the computer network via the website and/or other graphical interface and further the database may be programmed to provide the plurality of hospitals, the ambulance services, the emergency services, etc. with website ID numbers and/or passwords to maintain privacy and/or to change and save the information input into the database; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices, devices which are contained in the plurality of hospitals as shown above in Par [0075]-[0076] of Wyatt); and
for each of the local medical facilities, relating the aggregated available bed count information to the count of total patients in each triage category (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time and storing said data in a database; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability); and
control the display to display at least some of the aggregated patient data and at least some of the aggregated available bed count information on the patient tracking board and the hospital tracking display at the user interface (See Wyatt Par [0080]  which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices).

Wyatt does not explicitly disclose an apparatus comprising at least one processing device configured to:
read, by the mobile device, patient data for each of a plurality of patients involved in a mass casualty event, wherein the read patient data is read from a tag worn or carried by each patient, wherein the read patient data includes a triage category associated with the mass casualty event, the triage category comprising at least one of minor or uninjured;
for each tag from which patient data is read by the apparatus relating the tag to the triage category of the patient and to at least one of:
the other patient data of the patient wearing or carrying the tag uploaded in real-time to the database, or a selected one from among the multiple local medical facilities;

However, Wyatt Par [0060] does disclose being able to transfer medical records to certain medical facilities where a victim or subject is sent; See Wyatt Par [0060] which discloses the user being connected with the facility and being able to securely send medical records thereto/or to make an appointment with the facility; See Wyatt Fig. 2, El. 75 & 80 which show sending medical records of the patient involved in the incident to the healthcare facility; See Wyatt Par [0038] which discloses providing the status of arriving patients; See Wyatt Par [0038] which also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning injuries are mild and stable, but too unstable to be treated in alternative healthcare settings such as home, etc. and Wyatt Par [0072]-[0076] describes the data specifically being provided for emergency services for response to a car accident, gun shooting, knife stabbing, medical condition, natural disaster, act of terrorism, crime, fire, or the like;  Wyatt Par [0077] discloses the use of computer networks that may be wireless such as via wireless Ethernet card access, Wi-Fi access of any wireless access which transmits and receives signals in the radio band.  Although most of this limitation is met with the aforementioned, cited portions of Wyatt, Wyatt remains silent on utilizing radio band or wireless implementations, as disclosed in Wyatt Par [0077], to remotely read patient data, i.e. data that relates to triage category and/or other patient data, from a tag worn or carried by each patient such as via RFID.  As such, a reference is needed that discloses the use of a tag or card that which can be worn by the patient, scanned, relate information of the patient to the worn tag, and upload said information in substantially real-time.

Therefore, Corwin discloses the use of a tag or card that which can be worn by the patient and scanned or used via RFID are other wireless implementations to read or import patient data in substantially real-time (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), for each tag from which patient data is read by the apparatus relating the tag to the triage category of the patient (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), the other patient data of the patient wearing or carrying the tag uploaded in real-time to the database, or a selected one from among the multiple local medical facilities (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects of wireless transmission of patient data in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin, because patients in need of medical attention, esp. during mass-casualty events, natural disasters, car crashes, etc. are often unconscious or altered due to injury, blood loss, etc., and can lead to delay in retrieval of relevant patient information, as well as, determining quick/accurate treatment (See Corwin Par [0008]-[0012]), but by using a card or tag that enables medical personnel to easily access a patient’s medical information allows for quick and efficient determination and retrieval critical medical information, regardless of the state of the patient (See Corwin Par [0018]).

Claim 9 –
Regarding Claim 9, Wyatt and Corwin disclose the apparatus of Claim 8 in its entirety.  Wyatt and Corwin further disclose an apparatus wherein:
receive the available bed count information of any of the multiple local medical facilities comprises, the at least one processing device is configured to:
send a hyperlink associated with a user interface to any of the multiple local medical facilities (See Wyatt Par [0022] which discloses access to the database being provided by a hyperlink; See Wyatt Par [0078] which discloses the database an d or electronic forms being access online by the plurality of computers/remote devices and being sent a hyperlink); and
receive the available bed count information of any of the multiple local medical facilities after a user associated with any of the multiple local medical facilities actuates the hyperlink and inputs the available bed count information at the user interface (See Wyatt Par [0078] which discloses actuating the hyperlink on the website with one of more of the remote devices/computers and being able to access the data, hospital resource allocation information, ambulance services, electronic forms, etc.; See Wyatt Par [0024] which discloses the system having a means for inputting information into the database that is actuated via the hyperlink, to input information associated with available beds in the plurality of beds located at that specific medical facility).

Claim 10 –
Regarding Claim 10, Wyatt and Corwin disclose the apparatus of Claim 8 in its entirety.  Wyatt and Corwin further teach an apparatus, wherein:
the at least one processing device is further configured to:
control the display to display the available bed count information of each of the local medical facilities at the user interface (See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices) and
in response to determining that the available bed count information of a local medical facility is associated with a matching triage category read from a tag and determining that a same local medical facility is the selected one related to a same tag (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category;  See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015]  such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), reduce the available bed count information of the local medical facility that is associated with the matching triage category (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time, which is understood to constitute reducing available bed count information; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability).

Claim 11 –
Regarding Claim 11, Wyatt and Corwin disclose the apparats of Claim 8 in its entirety.  Wyatt and Corwin further disclose an apparatus, wherein:
the broadcast notification message comprises a conference call or a textual network message  (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses generating a textual alert concerning the information of the hospitals and the incident that has occurred)

Claim 12 –
Regarding Claim 12, Wyatt and Corwin disclose the apparatus of Claim 8 in its entirety.  Wyatt and Corwin further disclose an apparatus, wherein the at least one processing device is further configured to:
control the display to display a patient tracking form (See Wyatt Par [0061] which discloses providing electronic forms for the users to obtain information from the database such as patient information, amongst other information as seen in el. 75 ‘contact features’ in Fig. 2 ); and
receive user input of additional patient data using the patient tracking (See Wyatt Par [0079] which discloses the information automatically being entered into the database and/or electronic forms via importing medical records or alternatively the patient information being entered manually into the forms).

Claim 13 –
Regarding Claim 13, Wyatt and Corwin disclose the apparatus of Claim 12 in its entirety.  Wyatt and Corwin do not explicitly disclose an apparatus, wherein:
the broadcast notification system predetermines a distribution list for the broadcast notification message, the distribution list identifying the multiple local medical facilities (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting predetermining a broadcast notification).

Claim 14 –
Regarding Claim 14, Wyatt and Corwin disclose the apparatus of Claim 8 in its entirety.  Wyatt and Corwin further teach an apparatus, wherein:
the event site comprises a crash site, a government building, a shopping center, or a sports venue (See Wyatt Par [0072] which discloses the mass casualty event comprising one of medical conditions, accidents, crimes, natural disasters, acts of terrorism, acts of war, etc.  See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, car accident scene (crash), etc.)

Claim 15 –
Regarding Claim 15, Wyatt discloses a non-transitory computer readable medium containing instructions that when executed cause at least one processing device of a mobile device to:
receive a user input instructing activation of a broadcast notification message system that predetermines a broadcast notification message (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting predetermining a broadcast notification); See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request) wherein activation of the broadest notification system adds the mobile device to a plurality of mobile devices on which the broadcast notification system is activated (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting activation of a predetermined broadcast notification); See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request)
in response to the user input, send the broadcast notification message concurrently to multiple servers associated with multiple local medical facilities, via a network, the broadcast notification message comprising information about a mass casualty event at an event site, where the mobile devices are located (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses also sending a broadcast notification message or alert to hospitals, ambulance services, etc. via mobile devices over computer network means; See Wyatt Par [0088] which discloses multiple patients or subjects being attributed for by the system in the setting of an emergency, accident scene, etc.; See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the internet constituting a plurality of mobile devices; See Wyatt Par [0058]-[0066] which discloses a user requesting information from varying hospitals regarding varying hospital information such as bed count information, via a broadcast notification message or request, and further, if the user cannot determine or does not know which type of healthcare facility he or she may need for the victims of the emergency, a questionnaire may help the user choose a type of facility that may be suited to the patient that requires details of the emergency scene, such as, for instance, the geographical area where the emergency occurred)
receive, via the network, from at least one of the multiple in response to the broadcast notification message, available bed count information of any of the multiple local medical facilities and store the available bed count information of each of the multiple local medical facilities in a database (See Wyatt Par [0075] which discloses receiving the information from the hospitals via a computer network on the mobile devices; See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility);
store the available bed count information of each of the multiple local medical facilities in a database accessed via the network (See Wyatt Par [0005]-[0006] which disclose the database denoting the number and types of beds that are available at the contacted healthcare facilities; See Wyatt Par [0071] which discloses the user being able to view on the remote device(s) to view the details of the facility such as the quantity of beds provided, the types of beds provided, the bed availability projection, or whether a wait-list is in effect for the facility), the database aggregating the available bed count information received by the mobile device from the at least one of the multiple servers together with other available bed count information added to the database by at least one of (See Wyatt Par [0081] which discloses statuses of rooms or hospital beds in the plurality of facilities being possibly populated and stored within a database via the mobile devices or plurality of computers):
a computing device of the multiple local medical facilities or another one of the mobile devices (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the which are understood to contain computing devices/processors, etc.);
store the read patient data in the database, the database generating a count of total patients in each triage category by aggregating the read patient data together with other patient data uploaded in real-time to the database by the mobile devices located at the event site (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time and storing said data in a database; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability)
update in real-time a patient tracking board and a hospital tracking display based on the read patient data and the received available bed count information (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability);
for each of the local medical facilities, relating the aggregated available bed count information to the count of total patients in each triage category (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time); 
wherein the updating enables the computing device of the multiple local medical facilities to display the at least some of the aggregated patient data and at least some of the aggregated available bed count information on the patient tracking board and the hospital tracking display (See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability; See Wyatt Par [0075]-[0076] which discloses the plurality of hospitals, the ambulance services, the emergency services, the fire departments, the emergency personnel, and/or the management personnel being able to obtain the information from the database on the computer network via the website and/or other graphical interface and further the database may be programmed to provide the plurality of hospitals, the ambulance services, the emergency services, etc. with website ID numbers and/or passwords to maintain privacy and/or to change and save the information input into the database; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices, devices which are contained in the plurality of hospitals as shown above in Par [0075]-[0076] of Wyatt); and
control a display to display at least some of the aggregated patient data and at least some of the aggregated available bed count information on the patient tracking board and the hospital tracking display at the user interface (See Wyatt Par [0053] which discloses the computers possibly being wireless telephones having access to the which are understood to contain computing devices/processors, etc.; See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices).

Wyatt does not explicitly disclose a non-transitory computer readable medium containing instructions that when executed cause at least one processing device of a mobile device to:
read patient data for each of a plurality of patients involved in a mass casualty event, wherein the read patient data is read from a tag worn or carried by each patient, wherein the read patient data includes a triage category associated with the mass casualty event, the triage category comprising at least one of minor or uninjured;
for each tag from which patient data is read by the mobile device, relating the tag to the triage category of the patient and to at least one of:
the other patient data of the patient wearing or carrying the tag uploaded in real-time to the database or at selected one from among multiple local medical facilities,

However, Wyatt Par [0060] does disclose being able to transfer medical records to certain medical facilities where a victim or subject is sent; See Wyatt Par [0060] which discloses the user being connected with the facility and being able to securely send medical records thereto/or to make an appointment with the facility; See Wyatt Fig. 2, El. 75 & 80 which show sending medical records of the patient involved in the incident to the healthcare facility; See Wyatt Par [0038] which discloses providing the status of arriving patients; See Wyatt Par [0038] which also discloses beds being suited for varying purposes such as beds for intermediate care, essentially low-risk ICU patients, meaning injuries are mild and stable, but too unstable to be treated in alternative healthcare settings such as home, etc. and Wyatt Par [0072]-[0076] describes the data specifically being provided for emergency services for response to a car accident, gun shooting, knife stabbing, medical condition, natural disaster, act of terrorism, crime, fire, or the like; Wyatt Par [0077] discloses the use of computer networks that may be wireless such as via wireless Ethernet card access, Wi-Fi access of any wireless access which transmits and receives signals in the radio band.  Although most of this limitation is met with the aforementioned, cited portions of Wyatt, Wyatt remains silent on utilizing radio band or wireless implementations, as disclosed in Wyatt Par [0077], to remotely read patient data, i.e. data that relates to triage category and/or other patient data, from a tag worn or carried by each patient such as via RFID.  As such, a reference is needed that discloses the use of a tag or card that which can be worn by the patient, scanned, relate information of the patient to the worn tag, and upload said information in substantially real-time.

Therefore, Corwin discloses the use of a tag or card that which can be worn by the patient and scanned or used via RFID are other wireless implementations to read or import patient data in substantially real-time (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), for each tag from which patient data is read by the apparatus relating the tag to the triage category of the patient (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), the other patient data of the patient wearing or carrying the tag uploaded in real-time to the database, or a selected one from among the multiple local medical facilities (See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015] such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects of wireless transmission of patient data in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects disclosed in Wyatt to further include a tag or card to be worn or carried by each patient for reading or extracting relevant information about said patient, as disclosed in Corwin, because patients in need of medical attention, esp. during mass-casualty events, natural disasters, car crashes, etc. are often unconscious or altered due to injury, blood loss, etc., and can lead to delay in retrieval of relevant patient information, as well as, determining quick/accurate treatment (See Corwin Par [0008]-[0012]), but by using a card or tag that enables medical personnel to easily access a patient’s medical information allows for quick and efficient determination and retrieval critical medical information, regardless of the state of the patient (See Corwin Par [0018]).

Claim 16 –
Regarding Claim 16, Wyatt and Corwin disclose the non-transitory computer readable medium of Claim 15 in its entirety.  Wyatt and Corwin further disclose a non-transitory computer readable medium, wherein:
the instructions to receive the available bed count information of any of the multiple local medical facilities comprise instructions to:
send a hyperlink associated with a user interface to any of the multiple local medical facilities (See Wyatt Par [0022] which discloses access to the database being provided by a hyperlink; See Wyatt Par [0078] which discloses the database an d or electronic forms being access online by the plurality of computers/remote devices and being sent a hyperlink); and
receive the available bed count information of any of the multiple local medical facilities after a user associated with any of the multiple local medical facilities actuates the hyperlink and inputs the available bed count information at the user interface (See Wyatt Par [0078] which discloses actuating the hyperlink on the website with one of more of the remote devices/computers and being able to access the data, hospital resource allocation information, ambulance services, electronic forms, etc.; See Wyatt Par [0024] which discloses the system having a means for inputting information into the database that is actuated via the hyperlink, to input information associated with available beds in the plurality of beds located at that specific medical facility).

Claim 17 –
Regarding Claim 17, Wyatt and Corwin disclose the non-transitory computer readable medium of Claim 15 in its entirety.  Wyatt and Corwin further disclose a computer readable medium containing instructions that when executed cause the at least one processing device to:
control the display to display the available bed count information of each of the local medical facilities at the user interface (See Wyatt Par [0080] which discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices); and
in response to determining that the available bed count information of a local medical facility is associated with a matching triage category read from a tag and determining that a same local medical facility is the selected one related to a same tag (See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category;  See Corwin Abstract, Par [0018], Par [0041]-[0047], & Figs 1a-1b, which disclose the use of a card to be appended to a patient for the generation of the patient’s relevant medical information, and this can be accessed via scanning, RFID, or other wireless implementations, esp. to prove useful during scenarios described in Corwin Par [0006]-[0015]  such as traffic accident, shooting, natural disaster, or scenarios that can render one or more persons unconscious, badly injured, or with blood loss), reduce the available bed count information of the local medical facility that is associated with the matching triage category (See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time, which is understood to constitute reducing available bed count information; See Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability).
Claim 18 –
Regarding Claim 18, Wyatt and Corwin disclose the non-transitory computer readable medium of Claim 15 in its entirety.  Wyatt and Corwin further disclose a non-transitory computer readable medium, wherein:
the broadcast notification message comprises a conference call or a textual network message (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0090] which discloses generating a textual alert concerning the information of the hospitals and the incident that has occurred)

Claim 19 –
Regarding Claim 19, Wyatt and Corwin disclose the non- transitory computer readable medium of Claim 15 in its entirety.  Wyatt and Corwin teach a non-transitory computer readable medium, further containing instructions that when executed, cause the at least one processing device to:
control the display to display a patient tracking form (See Wyatt Par [0061] which discloses providing electronic forms for the users to obtain information from the database such as patient information, amongst other information as seen in el. 75 ‘contact features’ in Fig. 2 ); and
receive user input of additional patient data using the patient tracking form (See Wyatt Par [0079] which discloses the information automatically being entered into the database and/or electronic forms via importing medical records or alternatively the patient information being entered manually into the forms).

Claim 20 –
Regarding Claim 20, Wyatt and Corwin disclose the non-transitory computer readable medium of Claim 19 in its entirety.  Wyatt and Corwin do not explicitly disclose a non-transitory computer readable medium, wherein:
the broadcast notification system predetermines a distribution list for the broadcast notification message, the distribution list identifying the multiple local medical facilities (See Wyatt Par [0004] which discloses it being well known in the art to place a mobile phone call or telefax to a medical facility to determine if available bed or medical resources are available; See Wyatt Par [0066] which, while not “triage category” per se, discloses inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, etc. which is understood to read on a triage category; See Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time; See Wyatt Par [0090] which discloses also generating/sending a broadcast notification message or alert to be received by hospitals, ambulance services, etc. via mobile devices over computer network means (constituting predetermining a broadcast notification).







Response to Arguments
Applicant’s arguments filed 16 February 2022 have been fully considered, but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 14-16 of Arguments/Remarks that the Claims are not directed towards an abstract idea, Methods of Organizing Human Activity. Examiner respectfully disagrees with Applicant’s arguments.  It has been shown above by the Alice/Mayo framework found in the 35 U.S.C 101 rejections section of this Office Action that the previous and newly amended embodiments still fall within the realm of an abstract idea, i.e., Methods of Organizing Human Activity.  The limitations presented amount to Methods of Organizing Human Activity by performing the presented methods and using collected human activity information such as the categorized, received information relating to patients and first responders to organize and possibly direct patient/victims of a mass casualty event to a healthcare facility using collected information and generated recommendations/filtering that is specifically provided by the system, which falls within the category of managing human behavior, social activities, teaching or following rules or instructions.  Furthermore, the user’s/first responder’s behaviors of choosing or routing to a certain medical facility are being effectively managed by the system’s recommendations and filtering regarding crucial injuries, time to destination, bed availability, etc. and as shown in MPEP 2106.04(a)(2)(II), therefore constitute certain Methods of Organizing Human Activity.  Additionally, because the system automatically performs said Methods of Organizing Human Activity the interaction between the user/first responder, varying hospital facilities/staff, and the victims/patients of the mass casualty event is being automatically managed by the system versus the typical personal behavior or interactions between the entities that would otherwise occur.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions), then it falls within the “Methods of Organizing Human Activity” grouping of abstract idea.  Therefore, the claim recites an abstract idea, i.e. Methods of Organizing Human Activity.  As such, Claims 1-20 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 17 of Arguments/Remarks that the Claims and newly amended limitations add more elements to the claims that integrate the alleged, recited abstract idea into a practical application that imposes a meaningful limit on any recited judicial exception or abstract idea.  Examiner respectfully disagrees with Applicant.  While Examiner notes Applicant’s amendments following Examiner’s previous recommendations, such as arguing in view of Applicant’s specification [0045] and BASCOM Global Internet v. AT&T Mobility LLC, regarding the sum of all the operating/mobile devices working in tandem amounting to more than the individual mobile devices and/or the steps amounting to a novel, non-obvious way of patient tracking during mass casualty events, the Claims still fall short of overcoming 35 U.S.C. 101.  For instance, under broadest reasonable interpretation, the devices are simply performing typical actions of generic mobile devices, computers, etc., such as receiving real-time data inputs, communicating the data inputs over a network in substantially real-time, and updating a database or other storage means for all mobile devices accessing said network.  Given the generic functionalities of the mobile device(s), and simply applying said functionalities to the field of mass casualty events as the functionalities relate to aggregating available bed count information at varying medical facilities, displaying said bed count or medical facility information that was exchanged or transmitted over a network, etc., the Claims still fall short of overcoming 35 U.S.C. 101.  As such, Claims 1-20 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 103 rejections of Claims 1-5, 7-12, & 14-19, Applicant argues on pp. 19 of Arguments/Remarks that the newly amended limitations in the independent claims overcome the previously set forth 35 U.S.C. 103 rejections from the previous office action over Wyatt in view of Corwin.  Examiner agrees with Applicant’s arguments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Wyatt, further in view of Corwin.  This new grounds of rejection is presented above in the 35 U.S.C. 103 rejections section of this office action and addresses the newly amended limitations such as Wyatt Par [0052] which discloses the network allowing for real-time updates and access to those updates regarding bed availability; Wyatt Par [0075]-[0076] which discloses the plurality of hospitals, the ambulance services, the emergency services, the fire departments, the emergency personnel, and/or the management personnel being able to obtain the information from the database on the computer network via the website and/or other graphical interface; Wyatt Par [0080] which discloses the status of the rooms including information relating to the status of the beds in the hospitals, and updating the statuses to reflect availability, reaching capacity, and/or not accepting patients at the time and which further discloses the database displaying the updated information on the statuses of rooms and beds to represent availability, such as via color to represent the statuses of rooms or beds and this information being available to be displayed on the website or the website accessible to the plurality of remote devices, devices which are contained in the plurality of hospitals as shown above in Par [0075]-[0076] of Wyatt.  Accordingly, 1-5, 7-12, & 14-19 remain rejected under 35 U.S.C. 103 over Wyatt, in view of Corwin.
Regarding 35 U.S.C. 103 rejections of Claims 1-5, 7-12, & 14-19, Applicant argues on pp. 19-22 of Arguments/Remarks that both Wyatt and Corwin do not disclose “triage category” or the “relating the tag” to anything or suggesting “service category needed” read from a tag,  as required by the independent Claims 1, 8, & 15, but instead the previous Office Action asserts that “inputting other information to narrow the search for a medical facility such as special units needed, service category needed, services needed, etc. such that the bed status relates to a medical service category, which is understood to read on a triage category” which does not read on a triage category.  Therefore, independent Claims 1, 8, & 15 should be allowable over the art.  Examiner respectfully disagrees with Applicant’s arguments. Applicant further argues that Wyatt does not disclose the computers are read patient data from a tag worn or carried by each patient and therefore Wyatt cannot suggest or teach “relating the tag” to anything or suggesting “service category needed” read from a tag.  However, Examiner acknowledged said deficiencies of Wyatt and utilized Corwin to disclose “the use of a tag or card that which can be worn by the patient and scanned or used via RFID are other wireless implementations to read or import patient data” in the previous Office Action.  Therefore, arguing that Wyatt cannot suggest or teach “relating the tag” to anything or suggesting “service category needed” read from a tag does not teach away from the combined disclosure of Wyatt and Corwin disclosing “the use of a tag or card that which can be worn by the patient and scanned or used via RFID are other wireless implementations to read or import patient data”, patient data of which is described by Wyatt as “as beds for intermediate care, i.e. essentially low-risk ICU patients, meaning injuries are mild and stable, but too unstable to be treated in alternative healthcare settings such as home, etc., and further describes data relating to special units needed, medical service category needed, services needed, etc. such that the bed status relates to a medical service category, which is understood to read on a ‘triage category’ and ‘other patient data’ of the patient(s) involved in a mass casualty event, such as described in Wyatt Par [0072]-[0076] describes the data specifically being provided for emergency services for response to a car accident, gun shooting, knife stabbing, medical condition, natural disaster, act of terrorism, crime, fire, or the like.  Therefore, Wyatt effectively teaches aspects relating to collecting, inputting, and uploading in real-time, data relating to triage category of the patient(s) involved in a mass casualty event, and “other patient data” of the patient(s) involved in the mass casualty event.  As discussed above, the disclosure of Corwin discloses “the use of a tag or card that which can be worn by the patient and scanned or used via RFID are other wireless implementations to read or import patient data”.  Therefore, as long as Corwin discloses the use of tag of card to be worn by the patient and relating said card or tag to some type of patient data (which is already shown above), and Wyatt specifically discloses the collecting, inputting, and uploading in real-time of data relating to triage category of the patient(s) involved in a mass casualty event then the combined disclosure of Wyatt and Corwin effectively reads on the use of a tag or card that which can be worn by the patient and scanned or used via RFID are other wireless implementations to read or import patient data, patient data of which relates to triage category of the patient(s) involved in the mass casualty event, and “other patient data” of the patient(s) involved in the mass casualty event.  As such, the combined disclosure of Wyatt and Corwin do effectively disclose the limitations found in the independent Claims.  Accordingly, independent Claims 1, 8, & 15 remain rejected under 35 U.S.C. 103.



















Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        04/21/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619